J-S19012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHNNIE O. KELLY                           :
                                               :
                       Appellant               :   No. 1421 EDA 2021

          Appeal from the Judgment of Sentence Entered July 1, 2021
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0008582-2018


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 25, 2022

        Johnnie O. Kelly appeals from the judgment of sentence of life

imprisonment without parole entered in the Philadelphia Court of Common

Pleas on July 1, 2021, after a jury found him guilty of first-degree murder and

related charges. In his sole issue on appeal, Kelly argues the evidence

presented at trial was insufficient to support his conviction for first-degree

murder. We are constrained to conclude that Kelly’s sufficiency claim is

waived, as his Rule 1925(b) statement did not adequately identify the errors

that he intended to challenge on appeal.

        It is well-established that any issue not raised in a Rule 1925(b)

statement will be deemed waived for appellate review. See Commonwealth


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19012-22


v. Lord, 719 A.2d 306, 309 (Pa. 1998). Further, an appellant’s concise

statement must identify the errors with sufficient specificity for the trial court

to identify and address the issues the appellant wishes to raise on appeal. See

Pa.R.A.P. 1925(b)(4)(ii) (requiring a Rule 1925(b) statement to “concisely

identify each error that the appellant intends to assert with sufficient detail to

identify the issue to be raised for the judge”). A Rule 1925(b) concise

statement that is too vague can result in waiver of issues on appeal. See

Commonwealth v. Dowling, 778 A.2d 683, 686-687 (Pa. Super. 2001) (“a

[c]oncise [s]tatement which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no [c]oncise [s]tatement

at all”).

       If [an appellant] wants to preserve a claim that the evidence was
       insufficient, then the 1925(b) statement needs to specify the
       element or elements upon which the evidence was insufficient.
       This Court can then analyze the element or elements on appeal.
       [Where a] 1925(b) statement [ ] does not specify the allegedly
       unproven elements[,] ... the sufficiency issue is waived [on
       appeal].

Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015) (citation

omitted). Further, waiver applies even where the trial court addresses the

issue in its Rule 1925(a) opinion and where the Commonwealth does not

object to the defective Rule 1925(b) statement. See Commonwealth v.

Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008) (“The Commonwealth's

failure and the presence of a trial court opinion are of no moment to our

analysis because we apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion,


                                      -2-
J-S19012-22


not in a selective manner dependent on an appellee's argument or a trial

court's choice to address an unpreserved claim.”) (citations omitted); see

also Commonwealth v. Roche, 153 A.3d 1063, 1072 (Pa. Super. 2017).

       Here, Kelly's Rule 1925(b) statement simply includes multiple blanket

statements, declaring the evidence was insufficient to convict him of each

charge. See Appellant's 1925(b) Statement, 8/6/2021. While Kelly asserted

six claims of error in his 1925(b) statement, he only pursues one on appeal,

regarding the sufficiency of his first-degree murder conviction. In his Rule

1925(b) statement, Kelly simply asserts “[t]he evidence introduced at trial

and all reasonable inferences derived from the evidentiary record, viewed in

the light most favorable to the Commonwealth as verdict winner, is insufficient

to establish all elements of 1st degree murder beyond a reasonable doubt, as

to this Defendant.” Id. The statement fails to “specify the element or elements

upon which the evidence was insufficient” to support Kelly’s convictions. As a

result, we must conclude Kelly’s sufficiency of the evidence claim is waived on

appeal. See Williams, 959 A.2d at 1257-1258.

       Even if Kelly had properly preserved this issue in his 1925(b) Statement,

it would merit no relief.1 Kelly highlights the testimony of one eyewitness who

____________________________________________


1 Our standard of review for a challenge to the sufficiency of the evidence is
to determine whether, when viewed in a light most favorable to the verdict
winner, the evidence at trial and all reasonable inferences therefrom are
sufficient for the trier of fact to find that each element of the crimes charged
is established beyond a reasonable doubt. See Commonwealth v. Dale, 836
(Footnote Continued Next Page)


                                           -3-
J-S19012-22


testified that the shooting stemmed from a heated argument. Kelly asserts

that the existence of this testimony demonstrates that the evidence was

insufficient to prove that he acted with the specific intent to kill. See

Appellant’s Brief, at 9. However, Kelly’s argument fails to acknowledge that a

fact-finder can infer specific intent to kill where the accused used a deadly

weapon on a vital part of the victim’s body. See Commonwealth v. Smith,

985 A.2d 886, 896 (Pa. 2009) (finding evidence that victim suffered gunshot

wounds to the torso was sufficient evidence for fact-finder to infer specific

intent to kill). Here, the Commonwealth presented evidence that the victim

suffered a fatal gunshot wound to the back of his torso. See Commonwealth’s

Exhibit 45.

       As Kelly’s sole issue raised on appeal is waived, we affirm the judgment

of sentence.

       Judgment of sentence affirmed. Jurisdiction relinquished.



____________________________________________


A.2d 150, 152 (Pa. Super. 2003). “The Commonwealth may sustain its burden
of proving every element of the crime beyond a reasonable doubt by means
of wholly circumstantial evidence.” Commonwealth v. Bruce, 916 A.2d 657,
661 (Pa. Super. 2007) (citation omitted).

“[T]he facts and circumstances established by the Commonwealth need not
preclude every possibility of innocence.” Id. (citation omitted). “As an
appellate court, we do not assess credibility nor do we assign weight to any
of the testimony of record.” Commonwealth v. Kinney, 863 A.2d 581, 584
(Pa. Super. 2004) (citation omitted). Thus, we will not disturb the verdict
“unless the evidence is so weak and inconclusive that as a matter of law no
probability of fact may be drawn from the combined circumstances.” Bruce,
916 A.2d at 661 (citation omitted).

                                           -4-
J-S19012-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2022




                          -5-